      Case 2:16-cv-00798-MHT-CSC Document 179 Filed 03/01/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

DEMONTRAY HUNTER, et al.,              )
                                       )
         Plaintiffs,                   )
                                       )        CIVIL ACTION NO.
         v.                            )          2:16cv798-MHT
                                       )               (WO)
KIMBERLY G. BOSWELL, in                )
her official capacity as               )
the Commissioner of the                )
Alabama Department of                  )
Mental Health,                         )
                                       )
         Defendant.                    )

                                   ORDER

       During the status conference on February 26, 2021,

the     parties      agreed     (subject      to    defense     counsel’s

clearance with others) that jurisdiction and monitoring

of the consent decree should be extended by at least one

year, based on the parties’ agreed-upon understanding

that the consent decree provides for such an extension

if defendant is out of compliance on any one of three

primary metrics monitored in this case: outpatient mental

evaluations,          inpatient        mental      evaluations,            and

competency        restoration       treatment.           Monitoring         is
   Case 2:16-cv-00798-MHT-CSC Document 179 Filed 03/01/21 Page 2 of 2




currently scheduled to conclude on January 28, 2022.                    See

Order (Doc. 138).      The parties also represented that they

could provide the court a joint filing within 14 days

indicating     whether       their        agreement    is     to    extend

monitoring for one or two years.

       Accordingly, it is ORDERED that the parties are to

file    a   joint   notice    on     or    before     March   12,    2021,

indicating whether they have agreed to a one-year or

two-year extension of jurisdiction and monitoring of the

consent decree in this case.

       DONE, this the 1st day of March, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                     2
